
	
		II
		Calendar No. 802
		110th CONGRESS
		2d Session
		S. 2593
		[Report No. 110–370]
		IN THE SENATE OF THE UNITED STATES
		
			February 5, 2008
			Mr. Bingaman (for
			 himself, Mr. Domenici,
			 Mrs. Feinstein, Mr. Allard, Mr.
			 Wyden, Mr. Salazar,
			 Ms. Cantwell, Mr. Craig, Mr.
			 Akaka, Mr. Crapo, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish a program at the Forest Service and the
		  Department of the Interior to carry out collaborative ecological restoration
		  treatments for priority forest landscapes on public land, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Forest Landscape Restoration Act of
			 2008.
		2.PurposeThe purpose of this Act is to encourage the
			 collaborative, science-based ecosystem restoration of priority forest
			 landscapes through a process that—
			(1)encourages
			 ecological, economic, and social sustainability;
			(2)leverages local
			 resources with national and private resources;
			(3)facilitates the
			 reduction of wildfire management costs, including through reestablishing
			 natural fire regimes and reducing the risk of uncharacteristic wildfire;
			 and
			(4)demonstrates the
			 degree to which—
				(A)various ecological
			 restoration techniques—
					(i)achieve ecological
			 health objectives; and
					(ii)affect wildfire
			 activity and management costs; and
					(B)the use of forest
			 restoration byproducts can offset treatment costs while benefitting rural
			 economies and improving forest health.
				3.DefinitionsIn this Act:
			(1)FundThe
			 term Fund means the Collaborative Forest Landscape Restoration
			 Fund established by section 4(f).
			(2)PlanThe
			 term Plan means the plan entitled the 10 Year Comprehensive
			 Strategy Implementation Plan and dated December 2006.
			(3)ProgramThe term program means the
			 Collaborative Forest Landscape Restoration Program established under section
			 4(a).
			(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Chief of the Forest Service.
			4.Collaborative
			 forest landscape restoration program
			(a)In
			 generalThe Secretary, in
			 consultation with the Secretary of the Interior, shall establish a
			 Collaborative Forest Landscape Restoration Program to select and fund
			 ecological restoration treatments for priority forest landscapes in accordance
			 with applicable law.
			(b)Eligibility
			 criteriaTo be eligible for nomination under subsection (c), a
			 collaborative forest landscape restoration proposal shall—
				(1)be based on a
			 landscape restoration strategy that—
					(A)is complete or
			 substantially complete;
					(B)identifies and
			 prioritizes ecological restoration treatments for a 10-year period across a
			 landscape that is—
						(i)at least 50,000
			 acres;
						(ii)comprised
			 primarily of forested National Forest System land, but may also include other
			 Federal, State, tribal, or private land;
						(iii)in need of
			 active ecosystem restoration; and
						(iv)accessible by
			 existing or proposed wood-processing infrastructure at an appropriate scale to
			 use woody biomass and small-diameter wood removed in ecological restoration
			 treatments;
						(C)incorporates—
						(i)the best available
			 science and scientific application tools in ecological restoration strategies;
			 and
						(ii)the requirements
			 for old-growth maintenance, restoration, and management direction of paragraphs
			 (2), (3), and (4) of subsection (e) and the requirements for large-tree
			 retention of subsection (f) of section 102 of the Healthy Forests Restoration
			 Act of 2003 (16 U.S.C. 6512); and
						(D)does not include
			 the establishment of permanent roads;
					(2)be developed and
			 implemented through a collaborative process that—
					(A)includes multiple
			 stakeholders representing diverse interests;
					(B)(i)is transparent and
			 nonexclusive; or
						(ii)meets the
			 requirements for a resource advisory committee under section 205 of the Secure
			 Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note;
			 Public Law 106–393); and
						(C)has an established
			 record of successful planning and implementation of ecological restoration
			 projects on National Forest System land;
					(3)describe plans
			 to—
					(A)use fire for
			 ecological restoration and maintenance, where appropriate;
					(B)improve fish and
			 wildlife habitat, including for endangered, threatened, and sensitive
			 species;
					(C)maintain or
			 improve water quality;
					(D)prevent,
			 remediate, or control invasions of exotic species;
					(E)maintain or
			 decommission roads;
					(F)use woody biomass
			 and small-diameter trees produced from projects implementing the landscape
			 restoration strategy;
					(G)report annually on
			 performance, including through performance measures from the Plan;
					(H)develop small
			 business incubators and provide employment and training opportunities to people
			 in rural communities, including contracts for monitoring activities,
			 through—
						(i)local private,
			 nonprofit, or cooperative entities;
						(ii)Youth
			 Conservation Corps crews or related partnerships, with State, local, and
			 non-profit youth groups;
						(iii)small or
			 micro-businesses; or
						(iv)other entities
			 that will hire or train a significant percentage of local people to complete
			 such contracts; and
						(I)take into account
			 any applicable community wildfire protection plan (as defined in section 101 of
			 the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511));
					(4)analyze the
			 anticipated cost savings resulting from—
					(A)reduced wildfire
			 management costs; and
					(B)a decrease in the
			 unit costs of implementing ecological restoration treatments over time;
					(5)estimate—
					(A)the annual Federal
			 funding necessary to implement the proposal; and
					(B)the amount of new
			 non-Federal investment for carrying out the proposal that would be leveraged by
			 Federal funding for ecological restoration treatments; and
					(6)be subject to any
			 other requirements that the Secretary determines to be necessary for the
			 efficient and effective administration of the program.
				(c)Nomination
			 Process
				(1)SubmissionCollaborative
			 forest landscape restoration proposals shall be submitted to the appropriate
			 Regional Forester for consideration.
				(2)NominationA
			 Regional Forester may nominate collaborative forest landscape restoration
			 proposals for selection by the Secretary.
				(3)DocumentationWith
			 respect to each collaborative forest landscape restoration proposal that is
			 nominated under paragraph (2)—
					(A)the appropriate
			 Regional Forester shall—
						(i)include a proposal
			 to use Federal funds allocated to the region to fund those costs of planning
			 and carrying out ecological restoration treatments on National Forest land
			 consistent with the landscape restoration strategy that would not be covered by
			 amounts transferred to the Secretary from the Fund; and
						(ii)provide evidence
			 that amounts proposed to be transferred to the Secretary from the Fund during
			 the first 2 years following selection would be used to carry out ecological
			 restoration treatments consistent with the landscape restoration strategy
			 during the same fiscal year in which the funds are transferred to the
			 Secretary;
						(B)if actions under
			 the jurisdiction of the Secretary of the Interior are proposed, the nomination
			 shall require—
						(i)the concurrence of
			 the appropriate official of the Department of the Interior; and
						(ii)a proposal to
			 fund ecological restoration treatments consistent with the landscape
			 restoration strategy that would be carried out by the Secretary of the
			 Interior; and
						(C)if actions on land
			 not under the jurisdiction of the Secretary or the Secretary of the Interior
			 are proposed, the appropriate Regional Forester shall provide evidence that the
			 landowner intends to participate in, and provide appropriate funding to carry
			 out, the actions.
					(d)Selection
			 process
				(1)In
			 generalAfter consulting with any scientific and technical
			 advisory panels established under subsection (e), the Secretary, in
			 consultation with the Secretary of the Interior, shall, subject to paragraph
			 (2), select the best collaborative forest landscape restoration proposals
			 that—
					(A)have been
			 nominated under subsection (c)(2); and
					(B)meet the
			 eligibility criteria established by subsection (b).
					(2)CriteriaIn
			 selecting collaborative forest landscape restoration proposals under paragraph
			 (1), the Secretary shall give special consideration to—
					(A)the strength of
			 the ecological case of the proposal for landscape restoration and the proposed
			 restoration strategies;
					(B)the strength of
			 the collaborative process;
					(C)whether the
			 proposal would reduce the relative costs of carrying out treatments as a result
			 of the use of woody biomass and small-diameter trees;
					(D)whether the
			 proposal is likely to achieve reductions in long-term wildfire management
			 costs;
					(E)the strength of
			 the landscape restoration proposal and strategy; and
					(F)whether an
			 appropriate level of non-Federal investment would be leveraged in carrying out
			 the proposal.
					(3)LimitationThe
			 Secretary may select not more than—
					(A)10 collaborative
			 forest landscape restoration proposals to be funded during any given year;
			 and
					(B)2 collaborative
			 forest landscape restoration proposals in any 1 region of the National Forest
			 System to be funded during any given year.
					(e)Advisory
			 panels
				(1)Scientific
			 advisory panelThe Secretary shall establish a scientific
			 advisory panel comprised of not more than 12 experts in ecological forest
			 restoration and fire ecology to evaluate, and provide recommendations on, any
			 proposal that has been nominated under subsection (c)(2) and meets the
			 eligibility criteria established by subsection (b) with respect to—
					(A)the strength of
			 the ecological case of the proposal for landscape restoration and the proposed
			 restoration strategies; and
					(B)whether the
			 proposal is likely to achieve reductions in long-term wildfire management
			 costs.
					(2)Technical
			 advisory panelThe Secretary may establish a technical advisory
			 panel comprised of experts in rural business development and the use of woody
			 biomass and small-diameter trees to evaluate, and provide recommendations on,
			 any proposal that has been nominated under subsection (c)(2) and meets the
			 eligibility criteria established by subsection (b) with respect to whether the
			 proposal is likely to reduce the relative costs of carrying out treatments as a
			 result of the use of woody biomass and small-diameter trees and provide local
			 economic benefit.
				(f)Collaborative
			 Forest Landscape Restoration Fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Collaborative Forest Landscape Restoration Fund, to be used to
			 pay up to 50 percent of the cost of carrying out ecological restoration
			 treatments on National Forest System land for each collaborative forest
			 landscape restoration proposal selected to be carried out under subsection (d),
			 consisting of—
					(A)such amounts as
			 are appropriated to the Fund under paragraph (5); and
					(B)any interest
			 earned on investment of amounts in the Fund under paragraph (3).
					(2)Expenditures
			 From FundOn request by the Secretary, the Secretary of the
			 Treasury shall transfer from the Fund to the Secretary of Agriculture such
			 amounts as the Secretary of Agriculture determines are necessary to carry out
			 ecological restoration treatments under paragraph (1).
				(3)Investment of
			 Amounts
					(A)In
			 generalThe Secretary of the Treasury shall invest such portion
			 of the Fund as is not, in the judgment of the Secretary of the Treasury, after
			 consulting with the Secretary, required to meet current withdrawals.
					(B)Interest-bearing
			 obligationsInvestments may be made only in interest-bearing
			 obligations of the United States.
					(C)Acquisition of
			 obligationsFor the purpose of investments under subparagraph
			 (A), obligations may be acquired—
						(i)on original issue
			 at the issue price; or
						(ii)by purchase of
			 outstanding obligations at the market price.
						(D)Sale of
			 obligationsAny obligation acquired by the Fund may be sold by
			 the Secretary of the Treasury at the market price.
					(E)Credits to
			 fundThe interest on, and the proceeds from the sale or
			 redemption of, any obligations held in the Fund shall be credited to and form a
			 part of the Fund.
					(4)Accounting and
			 Reporting SystemThe Secretary shall establish an accounting and
			 reporting system for the Fund.
				(5)Authorization of
			 AppropriationsThere is authorized to be appropriated to the Fund
			 $40,000,000 for each of fiscal years 2008 through 2018, to remain available
			 until expended.
				(g)Program
			 Implementation and Monitoring
				(1)Work
			 PlanNot later than 180 days after the date on which a
			 collaborative forest landscape restoration proposal is selected to be carried
			 out, the Secretary shall create, in collaboration with the interested
			 stakeholders, an implementation work plan and budget to implement the
			 collaborative forest landscape restoration proposal that includes—
					(A)a description of
			 the manner in which the proposal would be implemented to achieve ecological and
			 community economic benefit, including capacity building to accomplish
			 restoration;
					(B)a business plan
			 that addresses—
						(i)the anticipated
			 unit treatment cost reductions over 10 years;
						(ii)the anticipated
			 costs for infrastructure needed for the proposal;
						(iii)the projected
			 sustainability of the supply of woody biomass and small-diameter trees removed
			 in ecological restoration treatments; and
						(iv)the projected
			 local economic benefits of the proposal; and
						(C)documentation of
			 the non-Federal investment in the priority landscape, including the sources and
			 uses of the investments.
					(2)Project
			 implementationAmounts transferred to the Secretary from the Fund
			 shall be used to carry out ecological restoration treatments that are—
					(A)consistent with
			 the landscape restoration proposal and strategy; and
					(B)identified through
			 the collaborative process described in subsection (b)(2).
					(3)Annual
			 ReportAnnually, the Secretary, in collaboration with the
			 Secretary of the Interior and interested stakeholders, shall prepare a report
			 on the accomplishments of each selected collaborative forest landscape
			 restoration proposal that includes—
					(A)a description of
			 all acres (or other appropriate unit) treated and restored through projects
			 implementing the landscape restoration strategy;
					(B)an evaluation of
			 progress, including performance measures and how prior year evaluations have
			 contributed to improved project performance;
					(C)a description of
			 community benefits achieved, including any local economic benefits;
					(D)the results of the
			 multiparty monitoring, evaluation, and accountability process under paragraph
			 (4); and
					(E)a summary of the
			 costs of—
						(i)treatments;
			 and
						(ii)relevant fire
			 management activities.
						(4)Multiparty
			 MonitoringThe Secretary shall, in collaboration with the
			 Secretary of the Interior and interested stakeholders, use a multiparty
			 monitoring, evaluation, and accountability process to assess the positive or
			 negative ecological, social, and economic effects of each project implementing
			 a selected collaborative forest landscape restoration proposal for not less
			 than 15 years after project implementation commences.
				(h)ReportNot
			 later than 5 years after the first fiscal year in which funding is made
			 available to carry out ecological restoration projects under the program, and
			 every 5 years thereafter, the Secretary, in consultation with the Secretary of
			 the Interior, shall submit a report on the program, including an assessment of
			 whether, and to what extent, the program is fulfilling the purposes of this
			 Act, to—
				(1)the Committee on
			 Energy and Natural Resources of the Senate;
				(2)the Committee on
			 Appropriations of the Senate;
				(3)the Committee on
			 Natural Resources of the House of Representatives; and
				(4)the Committee on
			 Appropriations of the House of Representatives.
				
	
		1.Short titleThis Act may be cited as the
			 Forest Landscape Restoration Act of
			 2008.
		2.PurposeThe purpose of this Act is to encourage the
			 collaborative, science-based ecosystem restoration of priority forest
			 landscapes through a process that—
			(1)encourages ecological,
			 economic, and social sustainability;
			(2)leverages local resources
			 with national and private resources;
			(3)facilitates the reduction
			 of wildfire management costs, including through reestablishing natural fire
			 regimes and reducing the risk of uncharacteristic wildfire; and
			(4)demonstrates the degree
			 to which—
				(A)various ecological
			 restoration techniques—
					(i)achieve ecological and
			 watershed health objectives; and
					(ii)affect wildfire activity
			 and management costs; and
					(B)the use of forest
			 restoration byproducts can offset treatment costs while benefitting local rural
			 economies and improving forest health.
				3.DefinitionsIn this Act:
			(1)FundThe
			 term Fund means the Collaborative Forest Landscape Restoration
			 Fund established by section 4(f).
			(2)ProgramThe term program means the
			 Collaborative Forest Landscape Restoration Program established under section
			 4(a).
			(3)ProposalThe
			 term proposal means a collaborative forest landscape restoration
			 proposal described in section 4(b).
			(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Chief of the Forest Service.
			(5)StrategyThe
			 term strategy means a landscape restoration strategy described in
			 section 4(b)(1).
			4.Collaborative forest
			 landscape restoration program
			(a)In
			 generalThe Secretary, in
			 consultation with the Secretary of the Interior, shall establish a
			 Collaborative Forest Landscape Restoration Program to select and fund
			 ecological restoration treatments for priority forest landscapes in accordance
			 with—
				(1)the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
				(2)the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.); and
				(3)any other applicable
			 law.
				(b)Eligibility
			 criteriaTo be eligible for nomination under subsection (c), a
			 collaborative forest landscape restoration proposal shall—
				(1)be based on a landscape
			 restoration strategy that—
					(A)is complete or
			 substantially complete;
					(B)identifies and
			 prioritizes ecological restoration treatments for a 10-year period within a
			 landscape that is—
						(i)at least 50,000
			 acres;
						(ii)comprised primarily of
			 forested National Forest System land, but may also include land under the
			 jurisdiction of the Bureau of Land Management, land under the jurisdiction of
			 the Bureau of Indian Affairs, or other Federal, State, tribal, or private
			 land;
						(iii)in need of active
			 ecosystem restoration; and
						(iv)accessible by existing
			 or proposed wood-processing infrastructure at an appropriate scale to use woody
			 biomass and small-diameter wood removed in ecological restoration
			 treatments;
						(C)incorporates the best
			 available science and scientific application tools in ecological restoration
			 strategies;
					(D)fully maintains, or
			 contributes toward the restoration of, the structure and composition of old
			 growth stands according to the pre-fire suppression old growth conditions
			 characteristic of the forest type, taking into account the contribution of the
			 stand to landscape fire adaptation and watershed health and retaining the large
			 trees contributing to old growth structure;
					(E)would carry out any
			 forest restoration treatments that reduce hazardous fuels by—
						(i)focusing on small
			 diameter trees, thinning, strategic fuel breaks, and fire use to modify fire
			 behavior, as measured by the projected reduction of uncharacteristically severe
			 wildfire effects for the forest type (such as adverse soil impacts, tree
			 mortality or other impacts); and
						(ii)maximizing the retention
			 of large trees, as appropriate for the forest type, to the extent that the
			 trees promote fire-resilient stands; and
						(F)(i)does not include the
			 establishment of permanent roads; and
						(ii)would commit funding to
			 decommission all temporary roads constructed to carry out the strategy;
						(2)be developed and
			 implemented through a collaborative process that—
					(A)includes multiple
			 interested persons representing diverse interests; and
					(B)(i)is transparent and
			 nonexclusive; or
						(ii)meets the requirements
			 for a resource advisory committee under subsections (c) through (f) of section
			 205 of Public Law 106–393 (16 U.S.C. 500 note);
						(3)describe plans to—
					(A)reduce the risk of
			 uncharacteristic wildfire, including through the use of fire for ecological
			 restoration and maintenance and reestablishing natural fire regimes, where
			 appropriate;
					(B)improve fish and wildlife
			 habitat, including for endangered, threatened, and sensitive species;
					(C)maintain or improve water
			 quality and watershed function;
					(D)prevent, remediate, or
			 control invasions of exotic species;
					(E)maintain, decommission,
			 and rehabilitate roads and trails;
					(F)use woody biomass and
			 small-diameter trees produced from projects implementing the strategy;
					(G)report annually on
			 performance, including through performance measures from the plan entitled the
			 10 Year Comprehensive Strategy Implementation Plan and dated
			 December 2006; and
					(H)take into account any
			 applicable community wildfire protection plan;
					(4)analyze any anticipated
			 cost savings, including those resulting from—
					(A)reduced wildfire
			 management costs; and
					(B)a decrease in the unit
			 costs of implementing ecological restoration treatments over time;
					(5)estimate—
					(A)the annual Federal
			 funding necessary to implement the proposal; and
					(B)the amount of new
			 non-Federal investment for carrying out the proposal that would be
			 leveraged;
					(6)describe the
			 collaborative process through which the proposal was developed, including a
			 description of—
					(A)participation by or
			 consultation with State, local, and Tribal governments; and
					(B)any established record of
			 successful collaborative planning and implementation of ecological restoration
			 projects on National Forest System land and other land included in the proposal
			 by the collaborators; and
					(7)benefit local economies
			 by providing local employment or training opportunities through contracts,
			 grants, or agreements for restoration planning, design, implementation, or
			 monitoring with—
					(A)local private, nonprofit,
			 or cooperative entities;
					(B)Youth Conservation Corps
			 crews or related partnerships, with State, local, and non-profit youth
			 groups;
					(C)existing or proposed
			 small or micro-businesses, clusters, or incubators; or
					(D)other entities that will
			 hire or train local people to complete such contracts, grants, or agreements;
			 and
					(8)be subject to any other
			 requirements that the Secretary, in consultation with the Secretary of the
			 Interior, determines to be necessary for the efficient and effective
			 administration of the program.
				(c)Nomination
			 Process
				(1)SubmissionA
			 proposal shall be submitted to—
					(A)the appropriate Regional
			 Forester; and
					(B)if actions under the
			 jurisdiction of the Secretary of the Interior are proposed, the
			 appropriate—
						(i)State Director of the
			 Bureau of Land Management;
						(ii)Regional Director of the
			 Bureau of Indian Affairs; or
						(iii)other official of the
			 Department of the Interior.
						(2)Nomination
					(A)In
			 generalA Regional Forester may nominate for selection by the
			 Secretary any proposals that meet the eligibility criteria established by
			 subsection (b).
					(B)ConcurrenceAny
			 proposal nominated by the Regional Forester that proposes actions under the
			 jurisdiction of the Secretary of the Interior shall include the concurrence of
			 the appropriate—
						(i)State Director of the
			 Bureau of Land Management;
						(ii)Regional Director of the
			 Bureau of Indian Affairs; or
						(iii)other official of the
			 Department of the Interior.
						(3)DocumentationWith
			 respect to each proposal that is nominated under paragraph (2)—
					(A)the appropriate Regional
			 Forester shall—
						(i)include a plan to use
			 Federal funds allocated to the region to fund those costs of planning and
			 carrying out ecological restoration treatments on National Forest System land,
			 consistent with the strategy, that would not be covered by amounts transferred
			 to the Secretary from the Fund; and
						(ii)provide evidence that
			 amounts proposed to be transferred to the Secretary from the Fund during the
			 first 2 fiscal years following selection would be used to carry out ecological
			 restoration treatments consistent with the strategy during the same fiscal year
			 in which the funds are transferred to the Secretary;
						(B)if actions under the
			 jurisdiction of the Secretary of the Interior are proposed, the nomination
			 shall include a plan to fund such actions, consistent with the strategy, by the
			 appropriate—
						(i)State Director of the
			 Bureau of Land Management;
						(ii)Regional Director of the
			 Bureau of Indian Affairs; or
						(iii)other official of the
			 Department of the Interior; and
						(C)if actions on land not
			 under the jurisdiction of the Secretary or the Secretary of the Interior are
			 proposed, the appropriate Regional Forester shall provide evidence that the
			 landowner intends to participate in, and provide appropriate funding to carry
			 out, the actions.
					(d)Selection
			 process
				(1)In
			 generalAfter consulting with the advisory panel established
			 under subsection (e), the Secretary, in consultation with the Secretary of the
			 Interior, shall, subject to paragraph (2), select the best proposals
			 that—
					(A)have been nominated under
			 subsection (c)(2); and
					(B)meet the eligibility
			 criteria established by subsection (b).
					(2)CriteriaIn
			 selecting proposals under paragraph (1), the Secretary shall give special
			 consideration to—
					(A)the strength of the
			 proposal and strategy;
					(B)the strength of the
			 ecological case of the proposal and the proposed ecological restoration
			 strategies;
					(C)the strength of the
			 collaborative process and the likelihood of successful collaboration throughout
			 implementation;
					(D)whether the proposal is
			 likely to achieve reductions in long-term wildfire management costs;
					(E)whether the proposal
			 would reduce the relative costs of carrying out ecological restoration
			 treatments as a result of the use of woody biomass and small-diameter trees;
			 and
					(F)whether an appropriate
			 level of non-Federal investment would be leveraged in carrying out the
			 proposal.
					(3)LimitationThe
			 Secretary may select not more than—
					(A)10 proposals to be funded
			 during any fiscal year;
					(B)2 proposals in any 1
			 region of the National Forest System to be funded during any fiscal year;
			 and
					(C)the number of proposals
			 that the Secretary determines are likely to receive adequate funding.
					(e)Advisory panel
				(1)In
			 generalThe Secretary shall establish and maintain an advisory
			 panel comprised of not more than 15 members to evaluate, and provide
			 recommendations on, each proposal that has been nominated under subsection
			 (c)(2).
				(2)RepresentationThe
			 Secretary shall ensure that the membership of the advisory panel is fairly
			 balanced in terms of the points of view represented and the functions to be
			 performed by the advisory panel.
				(3)InclusionThe
			 advisory panel shall include experts in ecological restoration, fire ecology,
			 fire management, rural economic development, strategies for ecological
			 adaptation to climate change, fish and wildlife ecology, and woody biomass and
			 small-diameter tree utilization.
				(f)Collaborative Forest
			 Landscape Restoration Fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Collaborative Forest Landscape Restoration Fund, to be used to
			 pay up to 50 percent of the cost of carrying out and monitoring ecological
			 restoration treatments on National Forest System land for each proposal
			 selected to be carried out under subsection (d).
				(2)InclusionThe
			 cost of carrying out ecological restoration treatments as provided in paragraph
			 (1) may, as the Secretary determines to be appropriate, include cancellation
			 and termination costs required to be obligated for contracts to carry out
			 ecological restoration treatments on National Forest System land for each
			 proposal selected to be carried out under subsection (d).
				(3)ContentsThe
			 Fund shall consist of such amounts as are appropriated to the Fund under
			 paragraph (6).
				(4)Expenditures From
			 Fund
					(A)In
			 generalOn request by the Secretary, the Secretary of the
			 Treasury shall transfer from the Fund to the Secretary such amounts as the
			 Secretary determines are appropriate, in accordance with paragraph (1).
					(B)LimitationThe
			 Secretary shall not expend money from the Fund on any 1 proposal—
						(i)during a period of more
			 than 10 fiscal years; or
						(ii)in excess of $4,000,000
			 in any 1 fiscal year.
						(5)Accounting and
			 Reporting SystemThe Secretary shall establish an accounting and
			 reporting system for the Fund.
				(6)Authorization of
			 AppropriationsThere is authorized to be appropriated to the Fund
			 $40,000,000 for each of fiscal years 2009 through 2019, to remain available
			 until expended.
				(g)Program Implementation
			 and Monitoring
				(1)Work
			 PlanNot later than 180 days after the date on which a proposal
			 is selected to be carried out, the Secretary shall create, in collaboration
			 with the interested persons, an implementation work plan and budget to
			 implement the proposal that includes—
					(A)a description of the
			 manner in which the proposal would be implemented to achieve ecological and
			 community economic benefit, including capacity building to accomplish
			 restoration;
					(B)a business plan that
			 addresses—
						(i)the anticipated unit
			 treatment cost reductions over 10 years;
						(ii)the anticipated costs
			 for infrastructure needed for the proposal;
						(iii)the projected
			 sustainability of the supply of woody biomass and small-diameter trees removed
			 in ecological restoration treatments; and
						(iv)the projected local
			 economic benefits of the proposal; and
						(C)documentation of the
			 non-Federal investment in the priority landscape, including the sources and
			 uses of the investments; and
					(D)a plan to decommission
			 any temporary roads established to carry out the proposal.
					(2)Project
			 implementationAmounts transferred to the Secretary from the Fund
			 shall be used to carry out ecological restoration treatments that are—
					(A)consistent with the
			 proposal and strategy; and
					(B)identified through the
			 collaborative process described in subsection (b)(2).
					(3)Annual
			 ReportThe Secretary, in collaboration with the Secretary of the
			 Interior and interested persons, shall prepare an annual report on the
			 accomplishments of each selected proposal that includes—
					(A)a description of all
			 acres (or other appropriate unit) treated and restored through projects
			 implementing the strategy;
					(B)an evaluation of
			 progress, including performance measures and how prior year evaluations have
			 contributed to improved project performance;
					(C)a description of
			 community benefits achieved, including any local economic benefits;
					(D)the results of the
			 multiparty monitoring, evaluation, and accountability process under paragraph
			 (4); and
					(E)a summary of the costs
			 of—
						(i)treatments; and
						(ii)relevant fire management
			 activities.
						(4)Multiparty
			 MonitoringThe Secretary shall, in collaboration with the
			 Secretary of the Interior and interested persons, use a multiparty monitoring,
			 evaluation, and accountability process to assess the positive or negative
			 ecological, social, and economic effects of projects implementing a selected
			 proposal for not less than 15 years after project implementation
			 commences.
				(h)ReportNot
			 later than 5 years after the first fiscal year in which funding is made
			 available to carry out ecological restoration projects under the program, and
			 every 5 years thereafter, the Secretary, in consultation with the Secretary of
			 the Interior, shall submit a report on the program, including an assessment of
			 whether, and to what extent, the program is fulfilling the purposes of this
			 Act, to—
				(1)the Committee on Energy
			 and Natural Resources of the Senate;
				(2)the Committee on
			 Appropriations of the Senate;
				(3)the Committee on Natural
			 Resources of the House of Representatives; and
				(4)the Committee on
			 Appropriations of the House of Representatives.
				(i)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary and the Secretary of the Interior such sums as are necessary to carry
			 out this Act.
			
	
		June 16, 2008
		Reported with an amendment
	
